DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 5/24/2022 has been entered and made of record.
3.		Applicant has not amended any claims. Applicant has not added any new claims. Claim 21 has been canceled. Currently, claims 1-20 are pending. Examiner refers to the action below.

Allowable Subject Matter
4.		Claims 1-20 are allowed.
5.		The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of Lee et al. (U.S. patent pub. 2021/0361208 A1) discloses to determine the stress of a person/user/operator using image processing and vitals of the user in order to determine the stress of a user. Lee et al. nor any other prior art of record, regarding claim 1, teaches the features of “the bio- information acquisition section acquires. bio- information of an operator when, during shooting awaiting action where an instant for acquiring still image is awaited, the shooting operation interface is operated, and the stress determination section determines stress conditions that shooting actions place on the operator based on the bio- information that has been acquired using the bio- information acquisition section,” these, in combination with the other claim limitations. Regarding claim 12, none of the prior art of record teaches the features of "determining stress conditions placed on the operator by the shooting actions, based on the bio-information,” these, in combination with the other claim limitations. Regarding claim 19, none of the prior art of record teaches the features of "(1)receives bio-information of the operator from the portable information terminal via the communication circuit, (2) determines causes of stress based on the relevancy between the bio-information that has been received and the health check results that have been stored in the database, and (3) generates advice based on the causes of stress," these, in combination with the other claim limitations.
Regarding claims 2-11, 13-18, and 20, these claims are directly or indirectly dependent from allowable independent claims 1, 12, or 19, respectively, therefore, these claims are allowed.
6.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
June 3, 2022